McCLELLAN, J.
— It was admitted on the trial below that the arrest of French by the police officers of the city of Troy was a lawful arrest, the said French being in the act of violating an ordinance of the municipality, and, of consequence, that his imprisonment was legal. Under these circumstances, it was not only the right but the duty of the officers to search the prisoner for weapons which might be used by him to effect an escape, and this wholly regardless of his resistance or peaceable submission to the arrest and confinement in the first instance. The fact that one lawfully arrested makes no attempt to. use weapons he has about his person, or to otherwise resist the officers of the law, is no reason whatever for allowing him to retain such weapons which he may afterwards, and under more favorable conditions, it may be, resort to, to make good his escape. — Ex parte Hurn, 92 Ala. 102.
The right to arrest and confine French being thus admitted, and the additional right arising from such arrest and confinement to search him and take away any arms found upon his person being, in our opinion, unquestionable, this case, in respect of the matter reserved for our consideration, is upon all fours in principle with that of Chastang v. State, 83 Ala. 29, where it is held that the fact disclosed- by such a search that the person arrested had a pistol concealed about his person may be given in evidence against him on a subsequent prosecution for carrying concealed weapons. Adhering to the principle declared in that case, and applying it to the case *95at bar, we hold that the Criminal Court did not err in admitting the testimony excepted to, or in giving the general affirmative charge for the State.
The question whether, had the arrest, confinement and search of the defendant been unauthorized and illegal, testimony of the facts disclosed thereby would have been admissible against him on this trial, is not presented by this record; and its decision therefore, as in the case of Terry v. State, 90 Ala. 635, is pretermitted.
Affirmed.